internal_revenue_service department of the treasury number release date uil in re washington dc person to contact telephone number refer reply to cc corp-plr-100614-01 date date parent acquiring state a state b date u v w x y z this is in response to your letter dated date on behalf of the above referenced taxpayer requesting rulings concerning the federal_income_tax consequences of a proposed transaction additional information was supplied in subsequent submissions plr-100614-01 the information submitted indicates that parent is a state a mutual legal reserve_insurance corporation that is the common parent_corporation of a life- nonlife consolidated_group parent is a blue cross and blue shield organization that was in existence on date and was exempt from federal income_taxation for its last taxable_year beginning before date as a mutual company parent’s equity is held by its members each policyholder of parent is a member of parent parent’s policyholders and members will be used interchangeably under parent’s bylaws each policyholder has the right to a number of votes equal to the aggregate premium or other_amounts attributable to such policyholder except that no member shall be entitled to votes in excess of u percent of the total votes available to all policyholders acquiring was a state b stock insurance_company which holds insurance licenses in v states in addition to the insurance licenses acquiring retains assets sufficient to maintain its insurance licenses acquiring has only one remaining policyholder on date parent purchased all of the acquiring stock from an unrelated corporation no election was made under sec_338 parent wishes to acquire acquiring’s insurance licenses while remaining a state a mutual company under state law the licenses cannot be transferred in order to obtain the licenses parent must merge into acquiring with acquiring surviving i ii iii iv to accomplish this goal the following steps are proposed acquiring has changed its domicile from state b to state a in a transaction intended to qualify as a reorganization under sec_368 the redomestication parent will purchase w insurance policies representing x percent of acquiring’s premiums from acquiring for cash acquiring will convert to a mutual company mutual acquiring in a transaction intended to qualify as a reorganization under sec_368 the mutualization approximately y days after acquiring becomes a mutual company parent will merge into mutual acquiring with mutual acquiring surviving in a transaction intended to qualify as a reorganization under i r c plr-100614-01 sec_368 the merger the current remaining acquiring policyholder will retain his or her mutual interest in mutual acquiring while the members of parent will become members of mutual acquiring mutual acquiring will change its name to parent’s name parent will purchase the policies from acquiring step ii solely for the purpose of retaining control of acquiring both before and after acquiring converts to a mutual corporation state a law requires that the policyholders approve the plan of mutualization for this purpose state a law provides that each policyholder is entitled to one vote for each policy in force on the day of the meeting therefore parent will own w of the z policies and will approve the plan of mutualization absent the newly issued policies the one remaining acquiring policyholder would be able to veto the mutualization after acquiring converts to a mutual company mutual acquiring by operation of state a law each policyholder of mutual acquiring will have an equity_interest in mutual acquiring mutual acquiring’s by-laws will provide that each policyholder have the right to vote a number of votes equal to the aggregate premiums attributable to such policyholder therefore after the conversion to a mutual company parent will hold policies with x percent of the vote in mutual acquiring and the current policyholder will have the remaining vote in connection with the transactions described above it has been represented that a b c parent is a blue cross and blue shield organization that was in existence on date parent was exempt from tax for its last taxable_year beginning before date parent has not changed its health benefits coverage for individuals or small groups since date or its capital structure in any way that would result in a material_change in operation or structure as described in the legislative_history to sec_833 1the taxpayer states that the y day delay is necessary to satisfy the requirements of state a law policyholders must approve each transaction separately and be given y days notice prior to voting on each transaction plr-100614-01 d e f g h i j k l m parent is an existing_blue_cross_or_blue_shield_organization as that term is used in sec_833 pursuant to state a law the mutualization will occur under a plan of mutualization approved by acquiring's board_of directors and policyholders before the transaction each party to the mutualization will pay its own expenses if any in connection with such transaction the mutualization is not part of a plan to periodically increase the proportionate interest of any policyholder in the assets or earnings_and_profits of parent or of any shareholder or policyholder in the assets or earnings_and_profits of acquiring no new corporation will be formed as part of the mutualization process accordingly acquiring will continue its corporate existence following the mutualization acquiring will not dispose_of or transfer sec_38 sec_1245 or sec_1250 property as part of the mutualization the fair_market_value of the proprietary interests to be received in acquiring by parent will be approximately equal to the fair_market_value of its interest in acquiring surrendered in exchange therefor acquiring is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the merger of parent into acquiring will qualify as a reorganization within the meaning of sec_368 provided that the acquiring proprietary interests received by the policyholders are continuing equity interests for purposes of satisfying the continuity_of_interest requirement parent is an eligible_corporation under sec_1 d because for the five full taxable years of parent preceding the current taxable_year parent was in existence and was a member of the affiliated_group of which parent was the common parent ii was engaged in the active_conduct of the insurance_business iii did not experience a change in tax character within the meaning of sec_1 d vii and iv did not undergo a disproportionate asset plr-100614-01 acquisition within the meaning of sec_1_1502-47 d viii upon the mutualization the policyholders of acquiring will have similar rights to those that parent's current policyholders have under state a law and parent’s organizational documents the policies issued to parent will represent greater than 80-percent of the voting rights of acquiring's outstanding policies and greater than 80-percent of the value of acquiring the business_purpose for the proposed transaction is for parent to gain access to the licenses of acquiring and the merger is intended to be completed within approximately y days of the mutualization parent as a policyholder of acquiring will own greater than percent of all of the votes that can be cast for the election of members of the board_of directors of acquiring parent as a policyholder of acquiring will be entitled to greater than 80-percent of the proceeds upon liquidation of acquiring parent as a policyholder of acquiring will control the votes sufficient to assure policyholder approval of the merger acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by parent immediately prior to the merger the parent policyholders immediately before the merger as a result of being parent policyholders will own more than 50-percent of the value of the proprietary interests in acquiring immediately after the merger parent and acquiring are have been and will be engaged in the same insurance_business activities or integrated business activities before consummation of the proposed transaction and those business activities will continue unchanged and uninterrupted after the proposed transaction is consummated there were no sales or other dispositions of proprietary interests in parent made in anticipation of the proposed transaction for each parent policyholder his or her proprietary interest in acquiring after n o p q r s t u v plr-100614-01 the merger will be virtually identical to his or her proprietary interest in parent prior to the merger the only change will be attributable to the interests of the one remaining policyholder based solely on the information and representations submitted we rule as follows the merger of parent into acquiring will not be considered a material_change in operations or structure under sec_833 after the merger acquiring the surviving entity in the merger will be treated as an existing_blue_cross_or_blue_shield_organization for purposes of sec_833 the mutualization and merger will not affect the qualification of the redomestication as a reorganization described in sec_368 provided that the redomestication otherwise qualifies as such a reorganization the mutualization of acquiring will constitute a reorganization within the meaning of sec_368 and the qualification for this treatment will not be affected by the redomestication or the merger acquiring will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by acquiring upon the issuance of proprietary interests to parent in exchange for its prior stock interest in acquiring sec_1032 the mutualization will not affect acquiring's tax_attributes specifically the mutualization will not affect acquiring's basis in its assets holding_period for its assets net_operating_loss and capital_loss carryovers earnings_and_profits or accounting methods no gain_or_loss will be recognized by parent on the receipt of acquiring proprietary interests in exchange for parent's interest in acquiring in the mutualization sec_354 the redomestication and mutualization will not affect the qualification of the merger as a reorganization described in sec_368 provided that the merger otherwise qualifies as such a reorganization plr-100614-01 the continuity_of_interest requirement set forth in sec_1_368-1 is satisfied in the merger of parent with and into acquiring pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of parent described in sec_381 c these items will be taken into account by acquiring subject_to the provisions and limitations specified in sec_381 sec_382 and sec_383 and the regulations thereunder the consolidated_group of which parent was the common parent immediately before the merger the parent group will remain in existence after the merger with acquiring the surviving entity in the merger as the common parent of the parent group sec_1_1502-75 the election of the parent group to file a life-nonlife consolidated federal_income_tax return under sec_1504 will remain in effect following the merger after the merger acquiring will be an eligible_corporation under sec_1 d sec_1 d vi all of the parent group members that were eligible corporations under sec_1_1502-47 before the merger will remain eligible corporations after the merger sec_1_1502-75 and sec_1_1502-47 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion whether the writing of new types of insurance by acquiring following the proposed merger may affect acquiring’s future status as an existing blue cross and blue shield organization under sec_833 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this plr-100614-01 letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jasper l cummings associate chief_counsel corporate edward s cohen chief branch office of associate chief_counsel corporate
